DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 and 30-35 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Amendments to the claims were received on May 19, 2022.  These amendments overcome the previous claim objections.  

The prior art of record fails to teach or render obvious a control method for an engine comprising actuating a fuel injector to perform a zero-fueling injector operation during operation of the engine, the zero-fueling injector operation including a non-zero injector on-time resulting in actuation of the injector but zero fueling by the injector, as taught by claim 1.  Claims 11 and 30 teach similar allowable limitations.  Additionally, as pointed out by applicant in the remarks dated May 19, 2022, Puckett states that during the zero-fueling condition in Puckett essentially no fuel is injected by the injectors, whereas in the subject invention, the applicant has amended the claims to clarify that absolutely no fuel is injected during the zero fueling operation.  This qualification further distinguishes over the prior art of Puckett.  

Claims 2-10, 12-20, and 31-35 are allowable based on their dependence on claims 1, 11, and 30.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747